Citation Nr: 0809405	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  06-20 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San 
Francisco


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses associated with private hospital treatment 
provided from October 20, 2005 to October 26, 2005.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to June 
1966.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2005 determination 
by the Department of Veterans Affairs Medical Center (VAMC) 
in San Francisco, which authorized payment for hospital 
services provided at Sutter Lakeside Hospital from October 
18, 2005 to October 19, 2005, and denied payment or 
reimbursement of such medical expenses from October 20, 2005 
to October 26, 2005.

On his substantive appeal, received in June 2006, the veteran 
requested a personal hearing before a Veterans Law Judge, 
however, in the following month, the veteran checked the box 
on a "Confirmation Questionnaire" issued by VA, indicating 
that he wished to withdraw his request for a personal 
hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

One month prior to the hospital treatment at issue, the 
veteran underwent esophageal dilatation for his esophageal 
stricture disease at a VAMC.  He has a permanent 
tracheostomy, secondary to his status-post cancer with larynx 
resection.  

On October 18, 2005, the veteran, while visiting family in 
the California area, presented to the emergency room at 
Sutter Lakeside Hospital in Lakeport, California.  He 
indicated that he was not able to cough up phlegm.  He also 
reported that he had coughed up blood, and had experienced 
shortness of breath and tightness in his chest.  He was 
discharged on October 26, 2005.

In November 2005, the veteran's claim of entitlement to 
payment or reimbursement for unauthorized private medical 
expenses incurred from October 18, 2005 to October 19, 2005 
was approved.  However, his claim of entitlement to payment 
or reimbursement of unauthorized private medical expenses 
incurred from October 20, 2005 to October 26, 2005 was 
denied.   

The veteran is now seeking reimbursement/payment for medical 
expenses related to hospital treatment received from Sutter 
Lakeside Hospital from October 20, 2005 to October 26, 2005, 
pursuant to the Veterans Millennium Health Care and Benefits 
Act, 38 U.S.C.A. § 1725 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 17.1000-17.1008 (2007).  

To be eligible for reimbursement under this authority the 
veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 (U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability). See 38 C.F.R. § 17.1002 (2007).

In this case, the VAMC denied the veteran's claim on the 
bases that his medical condition had stabilized beginning 
October 20, 2005, and VA facilities were feasibly available 
for care, such that transfer to a VAMC could have been safely 
affected.

While the evidence of record shows that the veteran was in 
need of emergent treatment when admitted to Sutter Lakeside 
Hospital on October 18, 2005, it is not clear from the record 
exactly when the veteran's condition stabilized to the extent 
that he could be transferred to a VA facility, or whether a 
bed was available at the nearest VA facility to receive him.     

The record contains a November 2005 fee basis note provided 
by the Utilization Management/Utilization Review Nurse, in 
which she recommended "authorization for payment for 
emergency room services 10/18/05 when stable and admitted to 
a med/surg unit."  However, the record does not contain an 
opinion by a VA physician with regard to the veteran's 
stabilization date.   

Further, the Board finds that further development is 
necessary as to whether VA facilities were feasibly available 
to the veteran once he became stabilized.  In this regard, 
the veteran asserts that the staff at Sutter Lakeside called 
San Francisco VAMC to initiate a transfer but, no beds were 
available for the entire 8 days that he was hospitalized (see 
May 2006 notice of disagreement).  

Accordingly, the case is REMANDED for the following action:

1.   The VAMC should take necessary 
efforts to document whether or not a VA 
facility suitable for treating the 
veteran's condition was feasibly 
available (with sufficient bed space and 
appropriate treating capability) at any 
time from October 20, 2005 to October 26, 
2005.  In so doing, the VAMC should 
contact appropriate individuals to obtain 
any records (administrative records, 
contact reports, etc.) pertaining to any 
attempt to transfer the veteran to VAMC 
San Francisco from Sutter Lakeside 
Hospital in October 2005.  Any records 
reflecting the availability of beds at 
the VAMC San Francisco from October 20, 
2005 to October 26, 2005 should also be 
obtained and associated with the Medical 
Administrative Services (MAS) folder.

2.  The veteran's MAS folder, including 
any evidence developed above should be 
reviewed by an appropriate VA physician.  
The physician should answer the following 
questions:  

As to the veteran's hospitalization from 
October 18-26, 2005 at Sutter Lakeside 
Hospital, (1) at what point did his 
condition stabilize, to the extent that 
he could be transferred to a VA 
facility?; and (2) was a VA facility 
feasibly available, with sufficient bed 
space, for receipt and appropriate 
treatment of the veteran, when he became 
stable for transfer?  A complete 
rationale should be provided.

3.  Thereafter, the VAMC should 
readjudicate the issue of entitlement to 
payment or reimbursement of unauthorized 
medical expenses associated with private 
hospital treatment provided from October 
20, 2005 to October 26, 2005.  If the 
decision remains adverse to the veteran, 
he should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



